      MORGAN, LEWIS & BOCKIUS LLP
 1    Spencer H. Wan (CA Bar No. 304329)
       spencer.wan@morganlewis.com
 2    One Market, Spear Street Tower
      San Francisco, CA 94105
 3    Tel: 415.442.1126; Fax: 415.442.1001
 4    Brian T. Ortelere (pro hac vice)
        brian.ortelere@morganlewis.com
 5    1701 Market Street
      Philadelphia, PA 19103-2921
 6    Tel: 215.963.5000; Fax: 215.963.5001
 7    Matthew A. Russell (pro hac vice)
        matthew.russell@morganlewis.com
 8    77 West Wacker Drive
      Chicago, IL 60601
 9    Tel: 312.324.1771; Fax: 312.324.1001
10

11                                 UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                         OAKLAND DIVISION

14   Charles Baird et al.,                           Case No: 4:17-cv-01892-HSG

15                  Plaintiffs,                      CORRECTED STIPULATION AND
                                                     [PROPOSED] ORDER TO MODIFY THE
16          v.                                       CASE SCHEDULE

17   BlackRock Institutional Trust Company,
     N.A., et al.,
18
                    Defendants.
19

20

21          Pursuant to Northern District of California Local Rule 6-2, Plaintiffs Charles Baird and

22   Lauren Slayton (collectively, “Plaintiffs”), Defendant Mercer Investment Consulting (“Mercer”),

23   and Defendants BlackRock Institutional Trust Company, N.A., Blackrock, Inc., the BlackRock, Inc.

24   Retirement Committee, the Investment Committee of the Retirement Committee, the Administrative

25   Committee of the Retirement Committee, the Management Development & Compensation

26   Committee, Anne Ackerley, Catherine Bolz, Chip Castille, Marc Comerchero, Paige Dickow, Daniel

27   A. Dunay, Any Engel, Nancy Everett, Joseph Feliciani, Jr., Michael Fredericks, Corin Frost, Daniel

28   Gamba, Kevin Holt, Chris Jones, Milan Lint, Philippe Matsumoto, Katherine Nedl, John Perlowski,


     Case No: 4:17-cv-01892-HSG: Corrected Stipulation to Modify Case Schedule                 Page 1 of 5
 1   Ann Marie Petach, Andy Phillips, Kurt Schansinger, Tom Skrobe, Jeffrey A. Smith, Joel Davies,
 2   John Davis, and Laraine McKinnon (“collectively, “BlackRock”), by and through respective
 3   counsel, hereby stipulate and agree as follows:
 4          The Current Case Schedule
 5          WHEREAS, on June 18, 2018, the Court entered a stipulated order modifying the case
 6   schedule by setting, among other dates, the close of fact discovery on September 21, 2018; the close
 7   of expert discovery on class issues on December 21, 2018; and the completion of briefing on the
 8   plaintiffs’ motion for class certification on March 14, 2019, ECF No. 122;
 9          WHEREAS, on August 27, 2018, with leave of Court, Plaintiffs filed a Second Amended
10   Class Action Complaint, naming additional defendants, including Mercer, ECF No. 154;
11          WHEREAS, on September 17, 2018, Plaintiffs, Mercer, and BlackRock (collectively, the
12   “Parties”) filed a stipulation seeking to modify the case schedule, ECF No. 161;
13          WHEREAS, after holding a telephonic conference on September 25, 2018, the Court granted
14   in part the Parties’ proposed modifications to the case schedule, setting, among other dates, the close
15   of fact discovery on December 21, 2018; the close of expert discovery on class certification issues
16   on February 28, 2019; and the completion of briefing on Plaintiffs’ class certification motion on May
17   14, 2019, ECF No. 173;
18          Progress of Discovery Between Plaintiffs and BlackRock
19          WHEREAS, Plaintiffs and the BlackRock Defendants have diligently pursued discovery in
20   this case for over a year, including by exchanging and responding to numerous requests for
21   production (“RFPs”), interrogatories, and requests for admission, and by taking the depositions of
22   nine fact witnesses, Russell Decl. ¶ 31;
23          WHEREAS, BlackRock has represented that, by December 21, 2018, it will have completed
24   the production of all responsive documents, id. ¶ 5;
25          WHEREAS, Plaintiffs and BlackRock shortly will have two joint discovery letters pending
26   before Magistrate Judge Westmore regarding, respectively, BlackRock’s Rule 30(b)(6) deposition
27
     1
      A declaration from Matthew A. Russell setting forth the reasons for the Parties’ request is attached
28   hereto as Exhibit A.

     Case No: 4:17-cv-01892-HSG: Corrected Stipulation to Modify Case Schedule                   Page 2 of 5
 1   testimony (ECF No. 197-3) and the scope of appropriate discovery in response to Plaintiffs’ RFP
 2   Nos. 34 and 35 (to be filed this week), Russell Decl. ¶ 4;
 3          WHEREAS, an extension of the fact discovery period will allow time for Magistrate Judge
 4   Westmore to decide these disputes and, should Judge Westmore authorize additional discovery, for
 5   that discovery to be completed;
 6          WHEREAS, Plaintiffs have noticed the deposition of a BlackRock employee, Norbert
 7   Schnadt, but desire to conduct that deposition with documents that, if they exist, may be produced
 8   close to the discovery deadline, since BlackRock continues to diligently search for them, id. ¶ 6;
 9          WHEREAS, absent relief from the December 21 fact discovery deadline, Plaintiffs may be
10   required to take this deposition without those potentially relevant documents, if they exist;
11          WHEREAS, a 45-day extension of the case schedule would ensure the production of all
12   outstanding documents in advance of the deposition of Mr. Schnadt;
13          WHEREAS, BlackRock will serve an amended privilege log after its document productions
14   are completed, and a 45-day extension would allow time for the parties to obtain resolution (either
15   informally or from Magistrate Judge Westmore) on any challenges Plaintiffs may have to specific
16   entries on BlackRock’s privilege log, without addressing such challenges in a piecemeal fashion,
17   Russell Decl. ¶ 5;
18          Progress of Discovery Between Plaintiffs and Mercer
19          WHEREAS, Plaintiffs and Mercer had not engaged in any substantive discovery at the time
20   Mercer was added as a party in late August 2018, but have since worked diligently in their respective
21   discovery efforts, Russell Decl. ¶ 7;
22          WHEREAS, Plaintiffs and Mercer also have met-and-conferred multiple times concerning an
23   ESI protocol to govern Mercer’s production of documents and other electronically stored data, and
24   they are nearing final agreement on this protocol, id. ¶ 8;
25          WHEREAS, Plaintiffs have issued, and Mercer has responded to, 11 requests for the
26   production of documents; 16 interrogatories; and 41 requests for admission, id.
27           WHEREAS, Mercer also has collected a significant amount of data and documents from
28   several Mercer custodians; has begun reviewing those materials to respond to Plaintiffs’ document

     Case No: 4:17-cv-01892-HSG: Corrected Stipulation to Modify Case Schedule                   Page 3 of 5
 1   requests; and it anticipates starting the production of documents in the very near future, id. ¶ 9;
 2          WHEREAS, Plaintiffs and Mercer have held several additional meet-and-confers concerning
 3   the parameters of Mercer’s production, such as search terms, custodians, and the applicable date
 4   ranges, as well as the scope of Plaintiffs’ document requests, and although those discussions remain
 5   ongoing and some disagreement remains, Plaintiffs and Mercer have been negotiating in good faith
 6   and believe that, with additional time, they might reach a compromise and avoid an impasse that
 7   would otherwise require motion practice before the Court, id. ¶ 10;
 8          WHEREAS, Plaintiffs and Mercer also have discussed potential deposition dates for two
 9   Mercer witnesses (one Rule 30(b)(1) individual deposition, and one Rule 30(b)(6) representative
10   deposition), but although they have neared agreement on potential dates, the fact that negotiations
11   over the scope of Plaintiffs’ document requests and Mercer’s production remain ongoing could result
12   in a scenario under which the Parties are forced to proceed with depositions in order to meet the
13   existing December 21, 2018 fact discovery deadline, but before resolving whether Plaintiffs have all
14   documents to which they believe they are entitled, id. ¶ 11;
15          WHEREAS, Plaintiffs have indicated their intent to hold the Mercer depositions open in the
16   event this occurs, and these circumstances could result in Mercer being required to present its
17   witnesses for deposition twice, should the Court find it must produce additional documents, id. ¶ 12;
18          WHEREAS, although Mercer continues to work diligently to review and produce the
19   categories of documents that it believes are appropriate for this case, the volume at issue will make it
20   difficult to produce even these documents sufficiently in advance of Mercer depositions before
21   December 21, 2018, id. ¶ 13; and
22          WHEREAS, Mercer and Plaintiffs believe the parties and the Court would benefit from
23   (1) avoiding potentially unnecessary discovery disputes for this Court to resolve, when they believe
24   in good faith that they may be able to resolve these issues if given the benefit of more time, and/or
25   (2) allowing the depositions of Mercer witnesses to occur after documents are fully produced to
26   avoid the risk that Mercer would be forced to present those witnesses for a second day of deposition;
27          IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court that:
28          1.      The Parties agree there is good cause for a modest extension of the existing case

     Case No: 4:17-cv-01892-HSG: Corrected Stipulation to Modify Case Schedule                    Page 4 of 5
 1   schedule by forty-five (45) days, to allow all Parties sufficient time to complete fact discovery and
 2   proceed with expert discovery related to class certification. Russell Decl. ¶ 14.
 3            2.     The Parties further agree that the period between the submission of opening expert
 4   reports and the submission of rebuttal expert reports should be enlarged from 15 days to 30 days, but
 5   that the period between the submission of rebuttal expert reports and the close of expert discovery
 6   should be shortened from 30 days to 15 days, such that there is no overall change to the case
 7   schedule apart from the deadline to submit rebuttal expert reports.
 8            3.     The Parties further agree that, should the Court grant an extension on the case
 9   schedule, they will not issue any further written discovery requests on one another, except that
10   Mercer and Plaintiffs reserve their rights to issue written discovery requests on each other in the
11   event the facts adduced in discovery and not known to either of them as of the date of this
12   Stipulation indicate that doing so is necessary.
13            4.     Plaintiffs will not seek to depose any current or former Blackrock employee other
14   than Mr. Schnadt or Ms. Fung, either as a percipient witness or as a corporate representative for a
15   BlackRock affiliate, prior to the class certification hearing. Plaintiffs will not seek to depose any
16   current or former Mercer employee or other Mercer witness other than Rashid Hassan, in his
17   individual capacity, and Mercer, under Rule 30(b)(6), prior to the class certification hearing. No
18   party will seek to depose any members of either putative class prior to the class certification hearing.
19            The Parties therefore stipulate and agree on the following case schedule:
20
      Event                                               Existing Deadline          Stipulated Deadline
21    Close of Fact Discovery                             December 21, 2018          February 4, 2019
22    Opening expert reports on class cert. issues        January 14, 2019           February 28, 2019
23    Rebuttal expert reports on class cert. issues       January 29, 2019           April 1, 2019
      Close of expert discovery on class cert. issues     February 28, 2019          April 16, 2019
24
      Motion for class certification                      March 28, 2019             May 13, 2019
25
      Opposition to class certification motion            April 26, 2019             June 10, 2019
26
      Reply in support of class certification motion      May 14, 2019               June 28, 2019
27    Class Certification Hearing                         June 6, 2019 at 2 p.m.     July 25, 2019 at 2 p.m.
28

     Case No: 4:17-cv-01892-HSG: Corrected Stipulation to Modify Case Schedule                     Page 5 of 5
 1          Dated: December 7, 2018
 2   COHEN MILSTEIN SELLERS & TOLL,                   O’MELVENY & MYERS LLP
     PLLC
 3
     /s/ Michelle C. Yau                              _/s/ Michael J. McCarthy           __
 4   Michelle C. Yau                                  Michael J. McCarthy
 5   Michelle C. Yau (admitted Pro Hac Vice)          Meaghan VerGow (admitted Pro Hac Vice)
     Mary J. Bortscheller (admitted Pro Hac Vice)     Brian Boyle (Cal. Bar No. 126576)
 6                                                    Michael J. McCarthy (admitted Pro Hac Vice)
     Daniel R. Sutter (admitted Pro Hac Vice)
                                                      1625 Eye Street, N.W.
 7   1100 New York Avenue, N.W.                       Washington, D.C. 20006
     Suite 500, West Tower                            Tel: (202) 383-5504
 8   Washington, D.C. 20005                           Fax: (202) 383-5414
     Tel: (202) 408-4600                              mvergow@omm.com
 9   Fax: (202) 408-4699                              bboyle@omm.com
     khandorf@cohenmilstein.com                       mmccarthy@omm.com
10
     myau@cohenmilstein.com
                                                      Randall W. Edwards (Cal. Bar No. 179053)
11   jhorwitz@cohenmilstein.com                       Adam M. Kaplan (Cal. Bar No. 298077)
                                                      Two Embarcadero Center, 28th Floor
12   FEINBERG, JACKSON, WORTHMAN                      San Francisco, CA 94111-3823
     & WASOW, LLP                                     Tel: (415) 984-8700
13   Nina Wasow (Cal. Bar No. 242047)                 Fax: (415) 984-8701
     Todd Jackson (Cal. Bar No. 202598)               redwards@omm.com
14   2030 Addison Street                              akaplan@omm.com
     Suite 500
15   Berkeley, CA 94704                               Attorneys for the Blackrock Defendants
     Tel: (510) 269-7998
16   Fax: (510) 269-7994
     nina@feinbergjackson.com                          /s/ Matthew A. Russell
17   todd@feinbergjackson.com                         Matthew A. Russell
18                                                    MORGAN, LEWIS, & BOCKIUS
     Attorneys for Plaintiffs
                                                      Spencer H. Wan (CA Bar No. 304329)
19                                                    One Market, Spear Street Tower
                                                      San Francisco, CA 94105
20                                                    Tel: 415.442.1126; Fax: 415.442.1001
                                                      spencer.wan@morganlewis.com
21
                                                      Brian T. Ortelere (pro hac vice)
22                                                    1701 Market Street
                                                      Philadelphia, PA 19103-2921
23                                                    Tel: 215.963.5000; Fax: 215.963.5001
                                                      brian.ortelere@morganlewis.com
24
                                                      Matthew A. Russell (pro hac vice)
25                                                    77 West Wacker Drive
                                                      Chicago, IL 60601
26                                                    Tel: 312.324.1771; Fax: 312.324.1001
                                                      matthew.russell@morganlewis.com
27
                                                      Attorneys for Mercer Investment Consulting
28

     Case No: 4:17-cv-01892-HSG: Corrected Stipulation to Modify Case Schedule         Page 6 of 5
 1                                             ATTESTATION
 2          I attest that for all conformed signatures indicated by an “/s/,” the signatory has concurred in
 3   the filing of this document.
 4   Dated: December 7, 2018                      By:     _/s/ Matthew A. Russell _________
 5                                                        Matthew A. Russell

 6

 7

 8
                                           [PROPOSED] ORDER
 9
            PURSUANT TO THE STIPULATION, IT IS SO ORDERED: the above Stipulation and
10
     Proposed Order to Modify the Case Schedule is approved and all parties shall comply with its
11
     provisions.
12

13

14
     Dated: ______________________
             12/10/2018                                   ____________________________
15
                                                          U.S. District Court for the
16                                                        Northern District of California
17

18

19

20

21

22

23

24

25

26

27

28

     Case No: 4:17-cv-01892-HSG: Corrected Stipulation to Modify Case Schedule                   Page 7 of 5
